Order entered March 5, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01752-CV

                LEN-MAC DEVELOPMENT CORPORATION, Appellant

                                              V.

    WEEKLEY HOMES, L.P. D/B/A DAVID WEEKLEY HOMES, ET AL., Appellees

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-10-01696-B

                                          ORDER
       We GRANT the March 3, 2014 motion of Lanetta Williams, Official Court Reporter for

County Court at Law No. 2 of Dallas County, Texas, for an extension of time to file the

reporter’s record. The reporter’s record shall be filed on or before MARCH 31, 2014.


                                                    /s/   ADA BROWN
                                                          JUSTICE